Citation Nr: 0942452	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  09-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran had active military service from April 1980 to 
July 1980 and from April 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2008 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In connection with this appeal, the Veteran and his spouse 
testified at a personal hearing before the undersigned 
Veterans Law Judge sitting at the RO in July 2009; a 
transcript of the hearing is associated with the claims file. 

The Board notes that, in August 2009, the Veteran submitted a 
private audiogram.  In a written statement received in 
connection with such document, the Veteran waived agency of 
original jurisdiction (AOJ) consideration of the evidence.  
See 38 C.F.R. § 20.1304 (2009).  Therefore, the Board may 
properly consider the newly received evidence.


FINDINGS OF FACT

1.  Prior to August 10, 2009, the Veteran's bilateral hearing 
loss disability resulted in no worse than Level IV hearing in 
the right ear and Level II hearing in the left ear. 

2.  As of August 10, 2009, the Veteran's bilateral hearing 
loss disability results in Level V hearing in the right ear 
and Level V hearing in the left ear. 


CONCLUSIONS OF LAW

1.  Prior to August 10, 2009, the criteria for a compensable 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.85, Diagnostic Code 6100, and Tables VI, VII 
(2009).

2.  As of August 10, 2009, the criteria for a 20 percent 
rating for bilateral hearing loss, but no higher, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.85, Diagnostic Code 6100, and 
Tables VI, VII (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a January 
2008 letter, sent prior to the initial unfavorable AOJ 
decision issued in March 2008, and an August 2008 letter 
advised the Veteran of the evidence and information necessary 
to substantiate his increased rating claim as well as his and 
VA's respective responsibilities in obtaining such evidence 
and information.  Such letters also informed him of the 
evidence and information necessary to establish an effective 
date in accordance with Dingess/Hartman, supra.  

While the August 2008 letter was issued after the initial 
March 2008 rating decision, the United States Court of 
Appeals for the Federal Circuit has held that VA could cure 
such a timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the August 2008 letter was issued, the 
Veteran's claim was readjudicated in the October 2008 
statement of the case.  Therefore, any defect with respect to 
the timing of the VCAA notice has been cured.

Relevant to the duty to assist, private audiograms and a VA 
audiological examination report have been obtained and 
considered.  The Veteran has not identified any additional, 
outstanding records necessary to decide his pending appeal.  
Additionally, the Veteran was provided with a VA examination 
in January 2008 in order to adjudicate his pending claim.  
Neither the Veteran nor his representative have argued that 
the examination is inadequate for rating purposes or is 
deficient in any other manner.  In this regard, the Board 
notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  While the January 2008 VA examiner did not fully 
address the functional effects caused by the Veteran's 
bilateral hearing loss disability, noting only that he has 
the greatest difficulty hearing in crowds, the Board finds 
that no prejudice results to the Veteran and, as such, the 
Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the January 2008 VA examiner failed to fully address 
the functional effect of the Veteran's hearing loss 
disability, the Board notes that other evidence of record, to 
specifically include the Veteran's own testimony at his July 
2009 Board hearing, adequately addresses this issue.  
Specifically, the Veteran testified regarding the practical 
impact his bilateral hearing loss disability has on his job 
and his activities of daily living.  Therefore, while the 
January 2008 VA examination is defective under Martinak, the 
Board finds that no prejudice results to the Veteran in that 
the functional effects of his bilateral hearing loss 
disability are adequately addressed by the remainder of the 
record and are sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 38 
C.F.R. § 3.321(b).

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The Veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable rating under 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100.  At his July 2009 Board 
hearing and in documents of record, the Veteran contends that 
his hearing disability is worse than the currently assigned 
evaluation and, therefore, he is entitled to a compensable 
rating for such disability.  Additionally, his spouse 
indicated at the July 2009 Board hearing and in an August 
2008 statement that the Veteran has difficulty hearing her, 
the television, and conversation in a social setting.  

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI.  In order to establish entitlement to a 
compensable rating for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage 
of speech discrimination loss and average pure tone decibel 
loss are met.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  In the instant case, as will be shown below, the 
Veteran has not demonstrated an exceptional pattern of 
hearing loss and, therefore, 38 C.F.R. § 4.86 and Table VIA 
are not for application.

The relevant evidence of record includes private audiograms 
and a VA audiological examination report.  The Board notes 
that the private audiograms are in graph form and the results 
have not been interpreted.  However, as fact-finding is a 
proper function of the Board, the Board has interpreted the 
graphical representations contained in the audiograms into 
numerical results so as to rate the Veteran's bilateral 
hearing loss disability under the appropriate Diagnostic 
Code.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
Additionally, the Board observes that the private audiograms 
include speech recognition scores, but do not indicate if the 
Maryland CNC test was used.  However, the Board will resolve 
reasonable doubt in the favor of the Veteran and find that 
such audiograms are sufficient for rating purposes. 

A July 2007 private audiogram reveals that pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
65
75
LEFT
15
40
65
70

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 58-decibel loss in the right ear and a 48-decibel 
loss in the left ear.  The audiologist indicated that the 
Veteran had 80 percent speech discrimination in the right ear 
and 100 percent speech discrimination in the left ear.  These 
audiometry test results equate to Level IV hearing in the 
right ear and Level I hearing in the left ear, using Table 
VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for 
hearing impairment found in Table VII, Level IV hearing in 
the right ear and Level I hearing in the left ear results in 
a noncompensable disability rating.  38 C.F.R. § 4.85.  

A January 2008 VA examination reveals that pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
5
65
65
LEFT
20
45
60
65

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 41-decibel loss in the right ear and a 48-decibel 
loss in the left ear.  The audiologist indicated that the 
Veteran had 84 percent speech discrimination in the right ear 
and 88 percent speech discrimination in the left ear.  These 
audiometry test results equate to Level II hearing in the 
right ear and Level II hearing in the left ear, using Table 
VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for 
hearing impairment found in Table VII, Level II hearing in 
the right ear and Level II hearing in the left ear results in 
a noncompensable disability rating.  38 C.F.R. § 4.85.  

An August 2008 private audiogram reveals that pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
60
75
80
LEFT
25
40
65
65

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 63-decibel loss in the right ear and a 49-decibel 
loss in the left ear.  The audiologist indicated that the 
Veteran had 80 percent speech discrimination in the right ear 
and 88 percent speech discrimination in the left ear.  These 
audiometry test results equate to Level IV hearing in the 
right ear and Level II hearing in the left ear, using Table 
VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for 
hearing impairment found in Table VII, Level IV hearing in 
the right ear and Level II hearing in the left ear results in 
a noncompensable disability rating.  38 C.F.R. § 4.85.  

A private audiogram conducted on August 10, 2009, reveals 
that pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
75
75
LEFT
35
60
75
70

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 63-decibel loss in the right ear and a 60-decibel 
loss in the left ear.  The audiologist indicated that the 
Veteran had 68 percent speech discrimination in the right ear 
and 68 percent speech discrimination in the left ear.  These 
audiometry test results equate to Level V hearing in the 
right ear and Level V hearing in the left ear, using Table 
VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for 
hearing impairment found in Table VII, Level V hearing in the 
right ear and Level V hearing in the left ear results in a 20 
percent disability rating.  38 C.F.R. § 4.85.  

Therefore, the Board finds that, prior to August 10, 2009, 
the Veteran's bilateral hearing loss disability results in no 
worse than Level IV hearing in the right ear and Level II 
hearing in the left ear; however, as of August 10, 2009, the 
Veteran's bilateral hearing loss disability results in Level 
V hearing in the right ear and Level V hearing in the left 
ear.  Therefore, in accordance with Hart, supra, the Board 
finds that staged ratings is appropriate in this case and 
concludes that, prior to August 10, 2009, the Veteran is not 
entitled to a compensable rating for his bilateral hearing 
loss disability.  However, as of such date, a 20 percent 
disability rating, but no higher, for his bilateral hearing 
loss is warranted.

In denying a compensable rating prior to August 10, 2009, and 
a rating in excess of 20 percent after such date, the Board 
emphasizes that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  There is no 
medical evidence of record indicating that the Veteran 
experiences a higher level of hearing impairment.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  In this regard, 
while the Veteran and his co-workers have indicated that his 
bilateral hearing loss disability interferes with his job and 
his activities of daily living, he is currently employed at 
UPS.  Therefore, the Board finds that the Veteran's bilateral 
hearing loss disability does not render him unemployable.

Moreover, insofar as the Veteran's bilateral hearing loss 
disability interferes with his employability, the Board finds 
that such is contemplated by his assigned evaluation under 
the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  In addition, the Board observes that the Veteran does 
not meet the threshold schedular criteria for TDIU, even in 
consideration of the 20 percent rating assigned herein.  
Therefore, as the Board has determined that a claim for TDIU 
has not been raised by the Veteran or the evidence of record, 
a higher rating for the Veteran's bilateral hearing loss 
disability may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected bilateral 
hearing loss disability with the established criteria found 
in the rating schedule.  As discussed in detail previously, 
the Veteran's bilateral hearing loss symptomatology is fully 
addressed by the rating criteria under which such disability 
is rated.  There are no additional symptoms of his bilateral 
hearing loss disability that are not addressed by the rating 
schedule.  Therefore, the Board finds that rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology for his service-connected disability.  As 
such, the Board finds that the rating schedule is adequate to 
evaluate the Veteran's disability picture.  Moreover, to the 
extent that the Veteran's bilateral hearing loss disability 
may interfere with his employability, such interference is 
addressed by the schedular rating criteria.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that 
there are no attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  







	(CONTINUED ON NEXT PAGE)


In sum, the Board finds that an increased rating of 20 
percent is warranted as of August 10, 2009; however, the 
preponderance of the evidence is against the Veteran's claim 
for a compensable rating prior to such date and a rating in 
excess of 20 percent thereafter for his bilateral hearing 
loss.  In denying such increased ratings, the Board finds the 
benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Prior to August 10, 2009, a compensable rating for bilateral 
hearing loss is denied. 

As of August 10, 2009, a 20 percent rating, but no higher, 
for bilateral hearing loss is granted, subject to the laws 
and regulations governing payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


